              Case 1:18-cv-05777-JPO Document 27 Filed 11/20/18 Page 1 of 2

                               ZEICHNER ELLMAN ~ KRAUSE LLP
                                           1211 AVENUE OF THE AMERICAS
                                            NEW YORK, NEW YORK 10036
                                                TEL: (212) 223-0400


MICHAEL S. DAMS
   ( 212) 82G-5311                                                                               WWW.ZEKLAW.COM
m davis@zeklaw.com




                                                           November 20, 2018

          BY ECF &EMAIL
          Judge Paul Oetken
          United States District Court
          Southern District of New York
          Thurgood Marshall United States Courthouse
          40 Foley Square, Room 2104
          New York, New York 10007
          E~n~il: OetkenNYSDChambers@nysd.uscourts.gov

               National Union Fire Insurance Company of Pittsburgh, Pa., American Harne
                         Assurance Ca~np~ny arad The Insurance Cor~zpany of the
                         State of Penaisy~var~ia (callective~y, "National Union") v.
                                   BMC Stock Holdings,Inc. (~BMC")
                                       Case No.: 1:18-cv~5777~JP0

          Dear Judge Oetken:

                          We write as counsel to National Union to submit this joint status report
          with the consent of counsel for BMC in response to the Court's November 16, 2018 order
          directing the parties to "file a joint status letter informing the Court of the present status of
          the California action on or before November 26, 2018."

                         A motion to stay the California action (CDCA 2:18-cv-04726) was filed by
          National Union in accordance with this Court's July 3, 2018 Order that "[t]o the extent that
          Petitioners wish to stay the action filed by Respondent in the United States District Court
          for the Central District of California, they should file a motion to do so in that Court"
          (Docket No. 14). That motion was fully submitted and set for a hearing on August 27.

                          On August 21, 2018, the California Court issued an order providing that
          "[t]he hearing on the MOTION TO STAY CASE [Dkt. No. 27], scheduled for August 27,
          2018 at 1:30 P.M., is hereby VACATED and taken off calendar. No appearances are
          necessary. The matter stands submitted and will be decided upon without oral argument.
          An order will issue." CACD case no. 2:18-cv-04726, Dkt. No. 32. There has been no




                         NSW YORK ~ CONNECTICUT ~ NEW JERSEY ~ WASHINGTON, D.C. ~ TEL AVIV
          Case 1:18-cv-05777-JPO Document 27 Filed 11/20/18 Page 2 of 2
ZEICHNER ELLMAN & KRAUSE LLP
    Judge Paul Oetken
    November 20, 2018
    Page 2


    further docket entry or other comments in the California action since Dkt. No. 32 on
    August 21, 2018.

                    Thank you for your consideration.



                                                          truly      ,



                                                    Michael S. Davis


    MSD:akc

    cce      Allen R. Wolff, Esq., Anderson Kill P.C. (by email)
             Ethan W. Middlebrook, Esq., Anderson Kill P.C. (by email)
             Bridget B. Hirsch, Esq., Anderson Kill California, L.L.P. (by email)




                   NEW YORK ~ CONNECTICUT ~ NSW JERSEY ~ WASHINGTON, D.C. ~ TEL AVIV

    989917
